           Case 1:20-cv-03030 Document 4-1 Filed 10/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



MI FAMILIA VOTA EDUCATION FUND
1140 E Washington St.                                 No. _______________
Building C, Suite 206
Phoenix, AZ 85034;                                    COMPLAINT FOR
                                                      DECLARATORY AND
SARA SCHWARTZ                                         INJUNCTIVE RELIEF
2426 Frankford Avenue
Apt. 1
Philadelphia, PA 19125;

and

MARLA LOPEZ
3230 South Gessner Rd.
Apt # 2506
Houston, TX 77063,

                       Plaintiffs,

       -against-

DONALD J. TRUMP, in his individual and
official capacity as President of the United States
1600 Pennsylvania Avenue NW
Washington DC

The Mar-a-Lago Club
1100 S Ocean Blvd.
Palm Beach, FL 33480;

WILLIAM P. BARR, in his official capacity as
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001;


Caption continued on next page
          Case 1:20-cv-03030 Document 4-1 Filed 10/21/20 Page 2 of 2




and

CHAD F. WOLF, in his official capacity as
Acting Secretary of Homeland Security
c/o Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Mail Stop 0485
Washington, DC 20528-0485,

                     Defendants.
